DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/412,320 filed on May 4, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4 and 6-18 are still pending, with claims 2, 6 and 8-9 being currently amended. Claims 1 and 5 are cancelled. 

Response to Arguments
On page 6 of the remarks filed May 4, 2022, Applicant argues:
The Office Action states the earliest priority date for claims 2-18 is December 29, 2014. Office Action, at 2. In its statement, the Office Action notes the inclusion of "a flexible housing" in independent claim 2. Id. (Dependent claims 3-18 depend from claim 2 and thus also include the "flexible housing" feature.) The Office Action then suggests, "[T]he earliest application in Applicant's priority chain which mentions the word 'flexible' is Application No. 14/584,268 which was filed on December 29, 2014." Id. 
Applicant respectfully disagrees. The "flexible housing" feature of claims 2-18 is supported at least as early as May 23, 2014. The Present Application claims priority to U.S. Patent App. No. 14/286,243 ("Parent Application"), which was filed on May 23, 2014. The Parent Application includes a description of flexible materials from which the housing can be made, such as rubber. Parent Application ¶ [0036] (describing that housing "202 can be made of any suitable material which may allow for signal or wave transmission and/or reception, for example plastic or hard rubber" and further explaining that housing "[h]ousing 202 may be an external hardware that may be added to different electronic equipment, for example in the form of cases." (Emphasis added).). Accordingly, the Parent Application supports the "flexible housing" feature of the Present Application.

Examiner respectfully disagrees. Applicant argues that the Parent Application 14/286,243 (‘243) provides support for a flexible housing of case to receive an electronic device. Examiner notes that the relationship between the instant applicant and ‘243 is that of continuation-in-part (CIP). Thus, for any given claim every claim limitation needs to be fully supported in the parent application for said claim of the instant application to receive the benefit of the parent application. Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344 (Fed. Cir. 2012). 
Since ‘243 does not disclose the claim 2 limitations of the “four sidewalls extending perpendicularly from the planar surface” or “the electronic device, when received by the flexible housing of the case is in contact with respective inner surfaces of each of the four sidewalls” the instant application will not receive the benefit of the ‘243 priority date. 

The remainder Applicant’s arguments with respect to claims 2-4 and 6-18have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nohra US PGPUB 2012/0106103 in view of Cook et al. US PGPUB 2010/0277120.
Regarding claim 2, Nohra discloses a wireless-power-receiving device [fig. 1, abs] comprising: a flexible housing of a case [pars. 6-7, 16, 28 & 33-34; a plastic cell phone case from ABS plastic, thus some flexibility] with (i) a planar surface and (ii) four sidewalls extending perpendicularly from the planar surface [pars. 6-7, 16, 28 & 33-34; as illustrated in figs. 1B & 9-10; the case has 4 side walls extending perpendicularly from a back surface (the top and bottom side walls have slots for connectors], wherein: 
the planar surface and the four sidewalls define an open space that is sized to receive a housing of an electronic device [figs. 1B & 9-10; pars. 6-7, 16, 28 & 33-34;], and 
the electronic device, when received by the flexible housing of the case, is in contact with respective inner surfaces of each of the four sidewalls [figs. 1B & 9-10; pars. 6-7, 16, 28 & 33-34; a typical cell phone protective case]; 
an antenna array coupled with at least one sidewall of the four sidewalls [figs. 1B & 9-10; the antenna is on the bottom/back surface and coupled (mechanically) to all of the side walls via the case, the antenna may be a “multiple antenna structure” (par. 54)], the antenna array being configured to harvest radio frequency (RF) wireless energy transmitted by a wireless-power- transmitting device [pars. 8-9; the antennas harvest RF energy transmitted by some RF device]; and 
rectifying circuitry, included in flexible housing of the case and coupled to the antenna array, configured to (i) convert the RF wireless energy harvested by the antenna array into useable power [pars 8-9, 28 & 57; the RF power is converted to DC and used to light up LEDs or charge a battery for use].
Nohra does not explicitly disclose providing the useable power to the electronic device.
However, Cook discloses an RF wireless charging system for a portable device which receives and provides the useable power to the electronic device [figs. 2, 8 & 11-16; pars. 37-38, 45, 49, 63 & 65-71; a portable electronic device such as a phone can be stored in a case with an antenna 802 which receives RF power (pars. 37-38) and can charging a battery of the electronic device].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nohra to further include providing the useable power to the electronic device for the purpose of allowing the electronic device to store the power in its battery for later, as taught by Cook (par. 67).
Regarding claim 6, Nohra discloses wherein the antenna array is coupled with the at least one sidewall of the four sidewalls [figs. 1B & 9-10; the antenna is on the bottom/back surface and coupled (mechanically) to all of the side walls via the case, thus including the inner surface of the sidewall].
Regarding claim 7, Nohra discloses an output that connects the rectifying circuitry with a battery [pars 8-9, 28 & 57; the RF power is converted to DC and used to charge a battery for use].
However, Cook as applied in claim 1 discloses the battery is of the electronic device [figs. 2, 8 & 11-16; pars. 37-38, 45, 49, 63 & 65-71; a portable electronic device such as a phone can be stored in a case with an antenna 802 which receives RF power (pars. 37-38) and can charging a battery of the electronic device].
Regarding claim 8, Nohra discloses wherein the flexible housing is made from a dielectric material [pars. 6-7, 16, 28 & 33-34; a plastic cell phone case].
Regarding claim 9, Nohra discloses wherein the dielectric material of the flexible housing is an RF transparent material [pars. 28, 33, 38 and 48; plastic, with an RF antenna inside, thus RF transparent material].
Regarding claim 10, Nohra discloses wherein the flexible housing is a laptop cover, a camera cover, a GPS cover, a tablet cover, or a mobile phone cover [pars. 6-7].
Regarding claim 11, Nohra discloses wherein the rectifying circuity is connected to a power converter that is configured to provide a constant voltage output to an electronic device [fig. 5, 502 connected to 503 which is conditions the DC output, thus a constant voltage output to an electronic device; pars. 35-36].
Nohra does not explicitly disclose providing power to the electronic device.
However, Cook as applied in claim 1 discloses providing power to the electronic device [figs. 2, 8 & 11-16; pars. 37-38, 45, 49, 63 & 65-71; a portable electronic device such as a phone can be stored in a case with an antenna 802 which receives RF power (pars. 37-38) and can charging a battery of the electronic device].
Regarding claim 18, Nohra discloses further comprising a communications component coupled with the flexible housing [fig. 10; pars. 8, 26 & 33-35; a light-emitting device is a communication circuit for communication information visually and is coupled with the housing].

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nohra US PGPUB 2012/0106103 in view of Cook et al. US PGPUB 2010/0277120, and further in view of Kirby et al. US PGPUB 2010/0201311.
Regarding claim 3, Nohra discloses wherein the antenna array includes: (i) a first set of antennas coupled with a first sidewall of the four sidewalls [figs. 1B & 9-10; the antenna is on the bottom/back surface and coupled (mechanically) to all of the side walls via the case, the antenna may be a “multiple antenna structure” (par. 54)] and (ii) a second set of antennas coupled with a second sidewall of the four sidewalls.
Nohra discloses the antennas are coupled with a second sidewall of the four sidewalls [figs. 1B & 9-10; the antenna is on the bottom/back surface and coupled (mechanically) to all of the side walls via the case, the antenna may be a “multiple antenna structure” (par. 54)] but does not explicitly disclose a second set of antennas.
The combination of Nohra and Cook does not explicitly disclose a second set of antennas.
However, Kirby disclose an RF wireless charging system for a portable device which comprises a second set of antennas [figs. 24-25; a housing which has four antennas 402, thus two sets of two antennas; pars. 149-156].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Nohra and Cook to further include a second set of antennas for the purpose of providing differently oriented antennas and providing the flexibility of allowing for selecting and multiplexing differently oriented antennas, as taught by Kirby (par. 152).
Regarding claim 4, Nohra discloses wherein: the antenna array includes a plurality of antennas [par. 54].
The combination of Nohra and Cook does not explicitly disclose at least one distinct antenna from the plurality of antennas is coupled with each sidewall of the four sidewalls.
However, Kirby disclose an RF wireless charging system for a portable device wherein at least one distinct antenna from the plurality of antennas is coupled with each sidewall of the four sidewalls [figs. 24-25; a housing which has four antennas 402 each on separate side walls, when the box is closed they all extend perpendicularly from the left face; pars. 149-156].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Nohra and Cook to further include at least one distinct antenna from the plurality of antennas is coupled with each sidewall of the four sidewalls for the purpose of providing differently oriented antennas and providing the flexibility of allowing for selecting and multiplexing differently oriented antennas, as taught by Kirby (par. 152).
Regarding claim 16, Nohra discloses wherein: the antenna array includes a plurality of antennas [the antenna may be a “multiple antenna structure” (par. 54)].
The combination of Nohra and Cook does not explicitly disclose a number of antennas composing the plurality of antennas is selected based on a size of the electronic device.
However, Kirby disclose an RF wireless charging system for a portable device wherein a number of antennas composing the plurality of antennas is selected based on a size of the electronic device [figs. 24-25; a housing which has four antennas 402 each on separate side walls, when the box is closed they all extend perpendicularly from the left face; pars. 149-156; “any surface of container 414 may include one or more antennas 402 coupled thereto”, thus based on the size of the container (amount of faces) the number of antennas can vary].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Nohra and Cook to further include a number of antennas composing the plurality of antennas is selected based on a size of the electronic device for the purpose of providing differently oriented antennas and providing the flexibility of allowing for selecting and multiplexing differently oriented antennas, as taught by Kirby (par. 152).
Regarding claim 17, the combination of Nohra and Cook does not explicitly disclose wherein at least one antenna in the plurality of antennas has a polarization that differs from at least one other antenna in the plurality of antennas.
However, Kirby disclose an RF wireless charging system for a portable device wherein at least one antenna in the plurality of antennas has a polarization that differs from at least one other antenna in the plurality of antennas [figs. 24-25; a housing which has four antennas 402 each on separate side walls, when the box is closed they all extend perpendicularly from the left face; pars. 149-156; “any surface of container 414 may include one or more antennas 402 coupled thereto”, thus based on the size of the container (amount of faces) the number of antennas can vary].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Nohra and Cook to further include wherein at least one antenna in the plurality of antennas has a polarization that differs from at least one other antenna in the plurality of antennas for the purpose of providing differently oriented antennas and providing the flexibility of allowing for selecting and multiplexing differently oriented antennas, as taught by Kirby (par. 152).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nohra US PGPUB 2012/0106103 in view of Cook et al. US PGPUB 2010/0277120, and further in view of Bommer et al. US PGPUB 2014/0008989.
Regarding claim 12, Nohra discloses wherein: the antenna array includes a plurality of antennas [the antenna may be a “multiple antenna structure” (par. 54)].
Nohra does not explicitly disclose the antennas are patch antennas.
Nohra does not explicitly disclose each of the plurality of patch antennas has a same orientation.
However, Bommer discloses a wireless-power-receiving device [figs. 1 & 4] wherein: the antenna array includes a plurality of patch antennas [par. 43-44]; and each of the plurality of patch antennas has the same orientation [pars. 39 & 41; “antennas” can be on all six surfaces and spaced apart by ¼ to ½ wavelength, thus on the same surface and in the same orientation].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nohra to further include the antennas are patch antennas and each of the plurality of patch antennas has a same orientation for the purpose of fitting the particular geometry and power requirements of the device and spacing antennas by a certain wavelength to avoid a null, as taught by Bommer (pars. 39-40 & 44), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, Nohra does not explicitly disclose wherein patch antennas in the plurality of patch antennas are equally spaced apart.
However, Bommer as applied in claim 12 discloses wherein patch antennas in the plurality of patch antennas are equally spaced apart [pars. 39, 41 & 43-44; patch antennas, the “antennas” can be on all six surfaces and spaced apart by ¼ to ½ wavelength, thus on the same surface and in the same orientation].
Regarding claim 14, the combination of Nohra, Cook and Bommer does not explicitly disclose wherein the patch antennas are spaced apart by a distance ranging from approximately 5 mm to 12 mm.
However, Admitted Prior Art discloses wherein the patch antennas are spaced apart by a distance of 7mm, thus ranging from approximately 5 mm to 12 mm.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Nohra, Cook and Bommer to further include wherein the patch antennas are spaced apart by a distance ranging from approximately 5 mm to 12 mm for the purpose of placing the antennas in an array, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
NB: Examiner took Official Notice with respect to the above limitation of claim 14 in the Non-Final Rejection mailed January 21, 2022. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 15, Admitted Prior Art as applied in claim 14 discloses wherein the patch antennas are spaced apart by 7 mm.
NB: Examiner took Official Notice with respect to the above limitation of claim 14 in the Non-Final Rejection mailed January 21, 2022. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859